Lumpkin, P. J.
This was a controversy between a father ■and his parents over the custody of a minor child of the former. He sued out a writ of habeas corpus to obtain from his father :and mother the possession of the child. The case was heard by the .ordinary, by whom the writ was issued, and he awarded the child to the petitioner. On certiorari the ordinary’s judgment was affirmed, and the grandparents excepted. No question of law is presented. The evidence was conflicting as to whether or not the father had relinquished to his parents his parental right to and control over the child’s person. There was no evidence showing that he was in any respect an unfit or improper person to have the custody and control of his child. There is nothing, therefore, for us to do but to affirm the judgment. The case of Franklin v. Carswell, 103 Ga. 553, is controlling.

Judgment affirmed.


All the Justices concurring.